DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 02 February 2022 in response to the Office Action of 22 November 2021 are acknowledged and have been entered. Claim 1 has been amended. Claim 6 is cancelled. Claims 1-5 and 7-10 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by Applicants’ amendments and/or arguments.  This action is FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) filed 02 February 2022 has been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021) in view of Lu (US 2015/0064138 A1, published 03/05/2015), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), and Jacobson (US20160244784, provisionally filed 2/15/2015). This is a new rejection necessitated by Applicants’ amendments.
Regarding claim 1, 5, and 10 Bikard teaches compositions and methods for selectively reducing the amount of antibiotic resistant and/or virulent bacteria in a mixed bacteria population, or for reducing any other type of unwanted bacteria in a mixed bacteria population [0004].  Bikard teaches pharmaceutical compositions for selectively reducing the amount of bacteria in a mixed bacteria population wherein the composition comprises a pharmaceutically acceptable carrier and a packaged, recombinant phagemid [0005]. Bikard teaches that the phagemid comprises a CRISPR system, wherein the CRISPR system comprises Cas9 and CRISPR array nucleotide sequences that encodes a targeting RNA selected from a crRNA and a guide RNA [0005, 0008].  Bikard teaches transforming the phagemid into bacteria [0050].  Bikard teaches that the targeting RNA is specific for a DNA sequence, a bacterial virulence gene or an antibiotic resistance gene, present in the targeted bacteria and that said DNA sequence is not present in the other bacteria (of which any one could be a first bacteria species) in the mixed bacterial population [0005, claim 10].   Bikard teaches that the crRNA guides the Cas/crRNA nucleoprotein complex to modify the target sequence [0005, 0007-0008, 0032].
Regarding claim 3 and 4, Bikard teaches that this the technology is easily adapted to repress the expression of antibiotic resistance, virulence and other genes of interest without causing the death of the host using dCas9, the nuclease-defective version of Cas9 [0055].
Regarding claim 7, Bikard teaches using Cas9 and two or more crRNA guides to generate target mutations (addition, deletion, or substitution of nucleic acid sequences) [0053].
Bikard does not teach a vector comprising a transposon.  Bikard does not teach that the vector comprises oriT.  Bikard does not teach that the vector does not comprise a Cas nuclease-encoding sequence operable with the array. 
Lu teaches that engineered autonomously distributed circuits containing programmable nucleases (i.e., "programmable nuclease circuits") can be delivered to microbial organisms (cells) in vivo to, for example, mediate sequence-specific elimination of microbial organisms that contain a target gene of interest [0005].  Lu teaches that programmable nuclease circuits may be loaded into vehicles for target, or broad, delivery and dissemination including, without limitation, engineered phagemids and conjugative plasmids delivered via transfer-competent probiotic bacteria [0086]. Lu teaches that mobile genetic elements other than conjugative vectors can be used to facilitate transfer into target strains such as the conjugative transposons Tn1545 (a Type I transposon) (regarding claim 2) [0099].  
Regarding claim 8, Lu teaches that conjugative transfer of bacterial plasmids is the possible and is the primary route of broad host range DNA transfer between different genera of bacteria (between first and second host cells) [0096].  Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread [0096].
Jacobson teaches that, in conjugative assembly genome engineering between bacteria cells, the mechanism of incorporation occurs which a donor bacteria cell mates with a recipient cell via an F pilus and delivers a copy of part of its genome, beginning from an origin of Transfer (oriT) sequence on the genome [0005].
Gomaa teaches that genome targeting with CRISPR-Cas systems can be employed for the sequence-specific and titratable removal of individual bacterial strains and species [abstract]. Gomaa teaches that using the type I-E CRISPR-Cas system in Escherichia coli as a model, it was found that this effect could be elicited using native (i.e., endogenous Type I CAS 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the vector of Bikard to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient). One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread. Furthermore this modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of transferring genetic elements from one cell to another as taught by Bikard, Lu, Gomaa and Jacobson giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results.
Regarding claim 9, it would have also been obvious to one of ordinary skill in the art to modify the vector of Bikard so that the  transposon would  comprise the engineered CRISPR array sequence for the advantage of ensuring that the array is transferred from one bacteria species to another efficiently as taught by Lu.  
 It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could be used to remove bacteria species.  

Response to Arguments
Applicants argue that Lu mentions conjugative transposons only in a list of alternatives to conjugate vectors, therefore a skilled artisan would not have been motivated to construct a vector comprising a transposon, much less a vector comprising a transposon and an oriT, as required by the presently amended claims.  Applicants argue that Jacobson does not cure the deficiency of Bikard, Gomaa, and Lu because Jacobson does not use the oriT in any vector. Applicant’s arguments have been considered and found unpersuasive.  Lu’s teaching of conjugative transposons as an alternative to conjugative vectors does not diminish Lu’s teaching that conjugative transposons can be used to transfer genetic elements into target strains and one equipped with this teaching would be motivated to use conjugative transposons as a type of conjugative transfer given Lu’s teaching that conjugative transfer is the most efficient way of horizontal gene spread, as discussed above.  Despite the fact that Jacobson doesn’t use oriT in any vector, Jacobson sets forth the requirement for what is needed in a vector for successful conjugative transfer of genetic elements.  Therefore skilled artisan equipped with Jacobson’s 
Additionally, Applicant has not provided any objective, factually supported evidence to the contrary. Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).	
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the combination of the teachings of Bikard, Gomaa, Lu, and Jacobson that would have motivated a skilled artisan to modify a vector comprising a CRISPR array to also comprise a transposon and an oriT, as required by the presently amended claims, as discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. US 10,506,812 B2 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015). Note: This patent is currently on appeal at the Federal Circuit. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10506812B2 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10506812B2 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread. It would have also been obvious to one of ordinary skill in the art for the transposon to comprise the engineered CRISPR array sequence for the advantage of ensuring that the array is transferred from one bacteria species to another efficiently.  
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that .

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of U.S. Patent No. 11,141,481 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US11141481 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US11141481 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene 
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could be used to remove bacteria species.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-20 of U.S. Patent No. 10,300,138 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. US10300138 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10300138 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread. It would have also been obvious to one of ordinary skill in the art for the transposon to comprise the engineered CRISPR array sequence for the advantage of ensuring that the array is transferred from one bacteria species to another efficiently.  
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could be used to remove bacteria species.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 10,596,255 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10596255 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10596255 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread. It would have also been obvious to one of ordinary skill in the art for the transposon to comprise the engineered CRISPR array sequence for the advantage of ensuring that the array is transferred from one bacteria species to another efficiently.  
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be .

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of U.S. Patent No. 9,701,964 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US9701964 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US9701964 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria 
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could be used to remove bacteria species.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-27 of U.S. Patent No. 10,463,049 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015). Note: This patent is currently on appeal at the Federal Circuit.

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10463049 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10463049 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread. It would have also been obvious to one of ordinary skill in the art for the transposon to comprise the engineered CRISPR array sequence for the advantage of ensuring that the array is transferred from one bacteria species to another efficiently.  
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could .

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of U.S. Patent No. 10,524,477 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015). Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10524477 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10524477 to additionally a conjugative transposon as taught by Lu. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread. It would have also been obvious to 
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could be used to remove bacteria species.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10,561,148 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015). Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 10, 11, and 12 of U.S. Patent No. US10561148 claims all limitations of 
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10561148 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread. It would have also been obvious to one of ordinary skill in the art for the transposon to comprise the engineered CRISPR array sequence for the advantage of ensuring that the array is transferred from one bacteria species to another efficiently.  
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could be used to remove bacteria species.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-51 of U.S. Patent No. 10,582,712 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 and 36 of U.S. Patent No. US10582712 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10582712 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread. It would have also been obvious to one of ordinary skill in the art for the transposon to comprise the engineered CRISPR array sequence for the advantage of ensuring that the array is transferred from one bacteria species to another efficiently.  
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could be used to remove bacteria species.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,624,349 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10624349 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10624349 to 
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could be used to remove bacteria species.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-37 of copending Application No. 16/637,656 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of copending Application No. 16,637,656 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16,637,656 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread. It would have also been obvious to one of ordinary skill in the art for the transposon to comprise the engineered CRISPR array sequence for the advantage of ensuring that the array is transferred from one bacteria species to another efficiently.  
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14, 17-20, 23-24, 27-28, 34, and 55-57 of copending Application No. 17/103,812 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/103/812 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/103,812 to additionally contain conjugative transposon as taught by Lu. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the 
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could be used to remove bacteria species.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 55-74 of copending Application No. 16/626,057 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 55 of copending Application No. 16/626,057 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/626,057 to additionally contain conjugative transposon as taught by Lu. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread. It would have also been obvious to one of ordinary skill in the art for the transposon to comprise the engineered CRISPR array sequence for the advantage of ensuring that the array is transferred from one bacteria species to another efficiently.  
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/105,392 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/105,392 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/105,392 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have 
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could be used to remove bacteria species.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/331,422 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,422 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/331,422 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread. It would have also been obvious to one of ordinary skill in the art for the transposon to comprise the engineered CRISPR array sequence for the advantage of ensuring that the array is transferred from one bacteria species to another efficiently.  
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10-23, 25-29, and 31-38 of copending Application No. 16/201,736 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/201,736 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/201,736 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have 
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could be used to remove bacteria species.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-20, and 24-28 of copending Application No. 17/166,941 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/166,941 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/166,941 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread. It would have also been obvious to one of ordinary skill in the art for the transposon to comprise the engineered CRISPR array sequence for the advantage of ensuring that the array is transferred from one bacteria species to another efficiently.  
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 18-19 of copending Application No. 17/195,157 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13 and 18 of copending Application No. 17/195,157 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/195,157 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have 
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could be used to remove bacteria species.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-18, 24-30, and 32-34 of copending Application No. 16/389,358 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/389,358 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/389,358 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread. It would have also been obvious to one of ordinary skill in the art for the transposon to comprise the engineered CRISPR array sequence for the advantage of ensuring that the array is transferred from one bacteria species to another efficiently.  
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of copending Application No. 16/736,330 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of copending Application No. 16/736,330 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/736,330 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have 
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could be used to remove bacteria species.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-39 of copending Application No. 16/785,419 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 34 of copending Application No. 16/785,419 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/785,419 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread. It would have also been obvious to one of ordinary skill in the art for the transposon to comprise the engineered CRISPR array sequence for the advantage of ensuring that the array is transferred from one bacteria species to another efficiently.  
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63, 117-123, 127-129, 132-137, 140, 142-166, 168-171, and 174-187 of copending Application No. 15/478,912 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 63 of copending Application No. 15/478,912 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/478,912 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have 
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could be used to remove bacteria species.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 41-44, 46, and 48-65 of copending Application No. 15/817,144 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 39 of copending Application No. 15/817,144 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/817,144 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread. It would have also been obvious to one of ordinary skill in the art for the transposon to comprise the engineered CRISPR array sequence for the advantage of ensuring that the array is transferred from one bacteria species to another efficiently.  
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 11-12, 15-24, 28, and 31-35 of copending Application No. 15/862,527 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 15/862,527 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/862,527 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from 
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could be used to remove bacteria species.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-33 of copending Application No. 16/364,002 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 26 and 27 of copending Application No. 16/364,002 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/364,002 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread. It would have also been obvious to one of ordinary skill in the art for the transposon to comprise the engineered CRISPR array sequence for the advantage of ensuring that the array is transferred from one bacteria species to another efficiently.  
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-49 of copending Application No. 16/588,842 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 27 and 28 of copending Application No. 16/588,842 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/588,842 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have 
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could be used to remove bacteria species.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 31-32, 35-37, 39-46, and 50-53 of copending Application No. 16/588,754 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 29 of copending Application No. 16/588,754 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/588,754 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread. It would have also been obvious to one of ordinary skill in the art for the transposon to comprise the engineered CRISPR array sequence for the advantage of ensuring that the array is transferred from one bacteria species to another efficiently.  
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-22, and 30-31 of copending Application No. 16/682,889 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/682,889 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/682,889 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from 
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could be used to remove bacteria species.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3,-10, 12-14, 16-18, and 20-23 of copending Application No. 16/737,793 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/737,793 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/737,793 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread. It would have also been obvious to one of ordinary skill in the art for the transposon to comprise the engineered CRISPR array sequence for the advantage of ensuring that the array is transferred from one bacteria species to another efficiently.  
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27 and 29-42 of copending Application No. 16/818,962 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 of copending Application No. 16/818,962 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/818,962 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from 
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could be used to remove bacteria species.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11, 13, 15-27, 29-30, and 32-34 of copending Application No. 16/858,333 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 and 32 of copending Application No. 16/858,333 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/858,333 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species (the donor) to another (the recipient).  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread. It would have also been obvious to one of ordinary skill in the art for the transposon to comprise the engineered CRISPR array sequence for the advantage of ensuring that the array is transferred from one bacteria species to another efficiently.  
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 35, 47-48, and 53-75 of copending Application No. 16/813,615 in view of Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014, cites on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015) and Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Jacobson (US20160244784, provisionally filed 2/15/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 24 and 35 of copending Application No. 16/813,615 claims all limitations of the instant claim 1 except that the vector comprises a transposon and an oriT, and that the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Bikard, Lu, Gomaa, and Jacobson are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/813,615 to additionally contain a conjugative transposon as taught by Lu and an oriT as taught by Jacobson. This addition of the conjugative transposon and the oriT creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from 
It would have further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the vector of Bikard where it does not comprise a Cas nuclease encoding sequence because Gomaa teaches that the crRNA can be designed to be operable with a Cas in the host cells, wherein the engineered nucleic acid vector comprises a CRISPR array that is operable with the Cas nuclease system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native or imported CAS systems could be used to remove bacteria species.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants argue that the claims are not obvious over all patents and co-pending applications in the nonstatutory double patenting rejections set forth above because Bikard, Lu, Gomaa, and Jacobson, singly or in combination, teach or suggest an engineered CRISPR nucleic acid vector comprising a transposon and an oriT and provides no motivation in doing so.  Applicant’s arguments have been considered and found not persuasive for reasons discussed in 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NANCY J LEITH/Primary Examiner, Art Unit 1636